                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

TRUSTEES OF MICHIGAN REGIONAL
COUNCIL OF CARPENTERS EMPLOYEE
BENEFITS FUND, et al.,

            Plaintiffs,                            Case No. 19-cv-13661
                                                   Hon. Matthew F. Leitman
v.

BRD, INC., et al.,

          Defendants.
__________________________________________________________________/

                          ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiffs,

this case is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 12, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 12, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
